Opinion issued September 29, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00552-CV
                            ———————————
     JOSE ORELLANA AND MERLIN CAROLINA BACA RUBIO,
  INDIVIDUALLY AND AS REPRESENTATIVES OF THE ESTATE OF
    JONATHAN JOSUE ORELLANA BACA, DECEASED, Appellants
                                        V.
WESTHEIMER TERRACE APARTMENTS MANAGEMENT, L.L.C. AND
    WESTHEIMER TERRACE APARTMENTS, L.L.C., Appellees


                    On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-30976


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed April 27, 2015. On September 18,

2015, the parties filed a joint motion to dismiss the appeal with prejudice in order

to effectuate a compromise and settlement agreement. See TEX. R. APP. P. 42.1(a).
      The motion is granted, and the appeal is dismissed with prejudice. See TEX.

R. APP. P. 42.1(a)(2), 43.2(f). We dismiss any other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2